Citation Nr: 0531889	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  97-27 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied reopening the veteran's claim 
for service connection for PTSD.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  The Board reopened the claim in an August 
1998 decision and remanded the case for further development, 
which was completed by the RO.  The case was returned to the 
Board, and in July 2004, the Board remanded the claim again 
for further development.  That development was completed by 
the Appeals Management Center to the extent possible, and the 
case has since been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have PTSD that is 
causally or etiologically related to his verified in-service 
stressors.


CONCLUSION OF LAW

PTSD was not incurred in active service. 38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, the RO did provide the 
veteran with letters which meet the notification requirements 
of the VCAA, including letters dated in April 2003, May 2003, 
and July 2004, prior to readjudicating his claim in 
supplemental statements of the case (SSOC).  Therefore, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claim was 
readjudicated in SSOCs provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and numerous pages of 
argument over the years in support of his claim.  Viewed in 
context, the furnishing of the VCAA notice after the decision 
that led to the appeal did not compromise "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005).  The veteran has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Id., at 120-21.  Therefore, with 
respect to the timing requirement for the VCAA notice, the 
Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the April 2003, 
May 2003, and July 2004 VCAA letters about the information 
and evidence that is necessary to substantiate the claim for 
service connection in this case.  Specifically, the May 2003 
letter stated that the evidence must show that he had an 
injury in military service or disease that began in or was 
made worse during military service or that there was an event 
in service causing injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in service.  The RO also specifically 
informed the veteran in the April 2003 letter that the 
evidence must show that he suffers from PTSD based solely on 
in-service stressors that have been confirmed by independent 
sources, and the July 2004 letter indicated that the evidence 
must show a current diagnosis of a disability, a relationship 
between his current disability and an event, disease, or 
event in service, and credible supporting evidence that the 
claimed in-service stressor occurred.

In addition, the RO informed the veteran in the April 2003, 
May 2003, and July 2004 letters about the information and 
evidence that VA would seek to provide.  In particular, the 
letters stated that reasonable efforts would be made to 
obtain the evidence necessary to support his claim and that 
VA would assist in obtaining records, including medical 
records, employment records, and records from other Federal 
agencies.  The letters also told the veteran that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.  

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
told the veteran that he must provide enough information 
about his records so that VA could request them from the 
person or agency that has them.  In addition, the May 2003 
letter instructed the veteran to submit any treatment records 
pertinent to his claim and told him that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.  The July 2004 letter also requested 
that he complete and return a VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA), for each non-VA doctor and medical 
facility that treated him for his disorder, if he wished VA 
to obtain such evidence on his behalf.  Further, the May 2003 
letter informed the veteran that it was still his 
responsibility to support his claim with appropriate 
evidence.

Although the VCAA notice letter(s) that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decisions, statements of the case (SOC), and SSOCs 
of the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  The RO also contacted the United States 
Armed Services Center for Research of Unit Records as well as 
the National Personnel Records Center to verify the veteran's 
alleged in-service stressors.  The veteran was also provided 
VA examinations in May 1996, November 1997, and August 2003, 
and he was scheduled for additional VA examinations in 
October 2002 and August 2004, but as will be discussed below, 
he failed to report for them.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with SOCs and SSOCs which informed 
them of the laws and regulations relevant to the veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.


Background and Evidence

Service records show that the veteran had active service from 
November 1966 to November 1968 and that he was awarded the 
National Defense Medal, the Vietnam Campaign Medal, the 
Vietnam Service Medal, and the Army Commendation Medal.

Service medical records are negative for any complaints, 
treatment, or diagnosis of a psychiatric disorder.  The 
veteran was provided an enlistment examination in September 
1996 as well as a separation examination in November 1968.  
Neither examination found any psychiatric abnormalities, and 
at the time of both examinations, the veteran denied having a 
medical history of frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, nervous 
trouble of any sort, any drug or narcotic habit, or excessive 
drinking habit.

VA medical records dated in July 1991 document the veteran as 
having been assessed for alcohol dependency.

The veteran was provided a VA medical examination in July 
1991 at which time he reported having PTSD that was 
manifested by nightmares and flashbacks about Vietnam.  The 
examiner attempted to perform a mental status examination, 
but the veteran subsequently agreed to terminate the 
interview because he was unable to continue the conversation 
due to being intoxicated.  He was assessed as having acute 
alcohol intoxication, continued alcohol dependence, and a 
history of multiple drug abuse.

VA medical records dated from November 1995 to March 1996 
document the veteran as having been diagnosed with dysthymic 
disorder and alcohol dependence, and in November 1995, a 
social worker listed his tentative impression as PTSD.

VA medical records dated from November 1995 to March 2001 
document the veteran as having been diagnosed with a 
histrionic personality, severe mixed bipolar disorder with 
psychotic features, PTSD, major depression, alcohol and 
cannabis abuse, and dysthymic disorder.

VA medical records dated from March 1996 to July 1996 
document the veteran as having been diagnosed with 
generalized anxiety disorder, chronic PTSD, neurotic 
depression, recurrent major depression with psychotic 
features, and dysthymia.

The veteran was afforded a VA examination in May 1996 during 
which he complained of being scared and nervous and related 
that he could not sleep and that he had nightmares.  The 
examiner reviewed the veteran's history, and following a 
mental status examination, diagnosed him with continuous 
alcohol abuse, other mixed substance abuse, and adult 
antisocial behavior.

In his October 1997 testimony before a hearing officer at the 
RO, the veteran indicated that he had served as a bucket 
loader operator and as a demolition expert.  He related that 
he was in the field most of the time with either the quarter 
Calvary, 11th Calvary, or infantry units and testified that 
he witnessed his first lieutenant's death during a demolition 
mine sweep.  The veteran also described his current 
symptomatology.

The veteran was provided a VA examination in November 1997 
during which he reported witnessing the death of two other 
men while they were probing for mines in Vietnam.  The 
examiner reviewed the veteran's history and subjective 
complaints, and following diagnostic testing, he assessed the 
veteran as having alcohol and polysubstance dependence that 
was in remission.  It was also noted that an anti-social 
personality disorder had to be ruled out.  

A November 1999 letter from the United States Armed Services 
Center for Research of Unit Records noted that the veteran's 
unit of assignment in Vietnam was the 1st Engineer Battalion.  
A copy of a Combat Operation After Action Report (COAAR) 
covering the period between February 1, 1968 and March 10, 
1968 indicates that the veteran's unit had a mission to 
provide combat support to the 1st Infantry Division, 
including keeping the major routes of communications open to 
military and civilian traffic.  The COAAR also stated that 
the veteran's unit made contact with the 7th Viet Cong 
Division, the 9th North Vietnamese Army Division, and other 
enemy elements during numerous road interdictions.  The COAAR 
further documented that on February 6, 1968 a tank dozer hit 
a C40 mine while clearing a road block, which wounded two 
personnel.  There was also a rocket attack on December 7, 
1968.  In addition, the November 1999 letter noted that a 
copy of an Operational Report - Lessons Learned indicated 
that there were numerous rocket attacks on the base camp.

A VA physician submitted a letter in May 2000 in which he 
indicated that the veteran had been receiving treatment at 
the PTSD clinic during the previous four years.  His 
diagnoses included chronic PTSD, mixed bipolar I disorder 
with psychotic features, alcohol and cannabis abuse, and 
histrionic personality disorder.

A response was received from the National Personnel Records 
Center (NPRC) in November 2000, which indicated that morning 
reports dated between July 19, 1968 and October 18, 1968 
verified that a lieutenant had died during mine clearing.

A May 2001 letter from the Center for Unit Records Research 
indicated that a June 30, 1968 morning report from the 
Company C, 1st Engineer Battalion documented that a first 
lieutenant and a private first class were killed in action as 
a result of an enemy land mine.  Although the veteran was 
assigned to the unit during the time the incident had 
occurred, the Center for Unit records Research was unable to 
verify that he actually witnessed the event.  The letter also 
noted that the 2nd Signal Group Operational Report - Lessons 
Learned indicated that there were attacks at the main area 
location for the veteran's unit in 1968.  

A September 2002 memorandum from a decision review officer 
acknowledged that some of the veteran's stressors had been 
verified.  In this regard, the decision review officer stated 
that the veteran's company engaged in mine sweeping 
activities between May 29, 1968 and June 1, 1968 and that two 
members of his unit were killed by a land mine explosion on 
June 30, 1968.  It was noted that it had not been verified as 
to whether the veteran actually witnessed the event, but the 
decision review officer indicated that it was possible and 
that there was no reason to doubt the veteran's report.  The 
memorandum also acknowledged that the base camp of the 
veteran's unit had been subjected to recurrent rocket attacks 
between May 9, 1968 and July 15, 1968.  

A letter was sent to the veteran in September 2002 notifying 
him that he was scheduled for a VA examination on October 7, 
2002; however, he failed to report for the appointment.

The veteran was provided a VA examination in August 2003 
during which it was noted that he was a demolition expert and 
minesweeper in the military.  He told the examiner that he 
witnessed a prober being blown up and that there were other 
traumas that he did not want to discuss.  The examiner 
reviewed the veteran's history and performed a mental status 
examination.  He noted that the veteran was late to the 
examination and that he was unable to answer questions.  Nor 
did he offer sufficient testimony.  The veteran was only 
marginally cooperative and answered questions briefly.  The 
examiner commented that it was possible that the veteran was 
intoxicated, worried about his pending arrest, or concerned 
about his physical status, and he indicated that the veteran 
could have a personality disorder and noted that the 
possibility of malingering had to be considered.  The 
examiner did acknowledge that there was some evidence in the 
veteran's claims file that he may actually suffer from PTSD; 
however, he recommended that the veteran consider entering a 
detoxification center and then undergo another examination 
after a period of sobriety.  

The veteran's girlfriend submitted a lay statement in January 
2004 in which she claimed that the veteran's substance abuse 
problem was his attempt at self-medicating the side effects 
of his PTSD.  She noted that coexisting psychiatric disorders 
were common with PTSD and contended that the August 2003 VA 
examiner misunderstood or remembered certain statements 
incorrectly.  She also described the veteran's current 
symptomatology that she believed was indicative of PTSD.

A letter was sent to the veteran informing him that he had 
been scheduled for a VA examination on August 5, 2004, but he 
failed to report.  It was noted that his address had been 
verified.


Law and Analysis

The veteran claims that he is entitled to service connection 
for PTSD.  More specifically, he contends that he currently 
has PTSD that is related to his traumatic experiences during 
his military service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993). 
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony. Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  The 
Board notes that letters from the United States Armed 
Services Center for Research of Unit Records dated in 
November 1999 and May 2001 indicate that some of the 
veteran's alleged stressors have been verified by a Combat 
Operation After Action Report (COAAR) covering the period 
between February 1, 1968 and March 10, 1968, an Operational 
Report - Lessons Learned, and morning reports.  In this 
regard, the November 1999 letter related that the veteran's 
unit made contact with the 7th Viet Cong Division, the 9th 
North Vietnamese Army Division, and other enemy elements 
during numerous road interdictions and that on February 6, 
1968 a tank dozer hit a C40 mine while clearing a road block, 
which wounded two personnel.  There was also a rocket attack 
on December 7, 1968 as well as numerous rocket attacks on the 
base camp.  Additionally, the May 2001 letter documented that 
a first lieutenant and a private first class were killed in 
action as a result of an enemy land mine and indicated that 
there were attacks at the main area location for the 
veteran's unit in 1968.  In addition, a November 2000 
response from NPRC stated that morning reports dated between 
July 19, 1968 and October 18, 1968 confirmed that a 
lieutenant had died during mine clearing.  Although these 
reports do not indicate whether the veteran actually 
witnessed the events, the Board notes that the Court has 
expressly rejected the notion that specific evidence that a 
veteran was actually with his unit at the time of an attack 
is required to verify that attack as a PTSD stressor. See 
Pentecost v. Principi, 16, Vet. App. 124 (2001).  The Board 
further observes that a decision review officer has already 
acknowledged the confirmation of these stressors in a 
September 2002 memorandum.  Therefore, the Board finds that 
the veteran's reported in-service stressors have been 
verified.  

The remaining question is the medical question of whether the 
veteran has been diagnosed as having PTSD, and if so, whether 
that diagnosis is related to the veteran's verified in-
service stressors.  The Board does acknowledge the veteran's 
numerous treatment reports documenting a diagnosis of PTSD; 
however, those records do not indicate that such a diagnosis 
is related to his verified stressors.  In addition, the 
veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of a psychiatric 
disorder, and the May 1996 and November 1997 examiners did 
not diagnose the veteran with PTSD.  Although the August 2003 
VA examiner acknowledged that there was some evidence in the 
veteran's claims file that he may actually suffer from PTSD, 
he recommended that the veteran consider entering a 
detoxification center and then undergo another examination 
after a period of sobriety.   As such, the medical evidence 
of record does not show that the veteran currently has PTSD 
that is related to his military service.  Therefore, the 
Board finds that the preponderance of evidence is against the 
veteran's claim for service connection for PTSD.

The Board notes that the adjudication of this issue has been 
made significantly more difficult by the veteran's lack of 
cooperation as well as by his failure to report for two VA 
examinations.  In this regard, the Board notes that the 
veteran was provided a VA medical examination in July 1991; 
however, the veteran agreed to terminate the interview 
because he was unable to continue the conversation due to 
being intoxicated.  The August 2003 VA examiner also 
commented that the veteran was late to the examination, was 
unable to answer questions, did not offer sufficient 
testimony, was only marginally cooperative, and answered 
questions briefly.  VA did attempt to provide the veteran 
with additional examinations in September 2002 and August 
2004 to determine whether he had a current diagnosis of PTSD 
that was causally or etiologically related to his verified 
in-service stressors; however, the veteran failed to report 
for those examinations.  According to 38 C.F.R. § 3.655, in 
an original compensation claim, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, the claim shall be rated based 
on the evidence of record.  

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for PTSD is not warranted.  Although the Board 
does not doubt the veteran's sincere belief that he currently 
has PTSD that is related to service, the veteran is not a 
medical professional competent to render an opinion on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


ORDER


Service connection for PTSD is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


